DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This action is in response to the application filed on 06/21/2018. Claims 1-20 are pending and examined below. 



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 6-10, 12-13, 15, 18, and 20 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by US 8,537,338 B1 (“Medasani”).

Regarding claims 1, 15, and 20, Medasani teaches receiving sensor data from a sensor; determining a prior map comprising LIDAR intensity values; extracting a sub-region of the prior map around a hypothesis position of the sensor (see at least Col. 5 lines 14-26); 
extracting a Gaussian Mixture Model (GMM) distribution of intensity values for the sensor data by expectation-maximization (see at least Col.5 lines 51-62); and 
calculating a log-likelihood for the sub-region of the prior map based on the GMM distribution of intensity values for the sensor data (see at least Col. 8 lines 22-40).

Regarding claims 6 and 18, Medasani further teaches extracting the sub-region of the prior map around the hypothesis position of the sensor comprises one or more of: determining a grid overlay on the sensor data; or applying a particle filter to the sensor data; wherein the sub-region of the prior map is approximately the same size as the sensor data (see at least Col. 6 lines 18-30).

Regarding clam 7, Medasani further teaches the GMM distribution of intensity values for the region of the sensor data comprises one or more of: a weight of a distribution of current LIDAR intensity values of the sensor data; a mean of the distribution of the current LIDAR intensity values of the sensor data; or a standard deviation of the distribution of the current LIDAR intensity values of the sensor data (see at least Col. 5 line 66 – Col. 6 line 15). 

Regarding clam 8, Medasani further teaches the GMM distribution of intensity values for the region of the sensor data comprises parameterizing the region of the sensor data as a mixture of two Gaussians utilizing a two-mixture component to solve for the GMM distribution of intensity values, wherein the two-mixture component provides a representation of road intensity data within the sensor data (see at least Col. 6 lines 18-30).

Regarding clam 9, Medasani further teaches the GMM distribution of intensity values for the region of the sensor data comprises: two values for a weight of a distribution of current LIDAR intensity values of the sensor data; two values for a mean of the distribution of the current LIDAR intensity values of the sensor data; and two values for a standard deviation of the distribution of the current LIDAR intensity values of the sensor data (see at least Col. 6 lines 18-46).

Regarding clam 10, Medasani further teaches the extracting the GMM distribution of intensity values occurs once for each measurement by the sensor; and the calculating the log-likelihood for the sub-region of the prior map occurs a plurality of times for each measurement by the sensor (see at least Col. 8 lines 22-40).

Regarding clam 12, Medasani further teaches the log-likelihood for the sub-region of the prior map comprises utilizing mutual information to compare the sensor data against the sub- region of the prior map (see at least Col. 7 lines 34-46).

Regarding clam 13, Medasani further teaches the sensor data comprises two-dimensional raster maps comprising LIDAR intensity values (see at least Col. 5 lines 14-26 and Col.5 lines 51-62).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 2-5 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over US 8,537,338 B1 (“Medasani”) in view of US 2008/0114721 A1 (“Jones”).

Regarding claims 2 and 16, Medasani is not explicit on ranking a plurality of log-likelihood values, however,
	Jones discloses system and method for generating substitutable queries on the basis of one or more features that calculates a log-likelihood for each sub-region of a plurality of sub-regions of the prior map to produce a plurality of log-likelihood values; and ranking the plurality of log-likelihood values from a lowest log-likelihood value to a highest log-likelihood value; wherein a higher log-likelihood value indicates a higher probability that the corresponding sub-region of the prior map comprises a current position of the sensor (see at least [0049]).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Jones with the system disclosed by Medasani in order to provide searches or suggested searches of search terms that are similar or related in meaning to the search terms that a user provides to a search engine. There is also a need for a system and method for searching unbidded search terms in a sponsored search systems that are similar or related or related in meaning to those that a user provides (Jones, [0016]).

Regarding claim 3, Medasani further discloses estimating the current position of the sensor by determining the sub-region of the plurality of sub-regions having a highest log-likelihood value (see at least Col. 8 lines 22-40).

Regarding claim 4, Medasani further discloses updating a particle weight in a particle filter based on one or more of the plurality of log-likelihood values calculated for the plurality of sub- regions of the prior map (see at least Col. 5 lines 14-26 and Col.5 lines 51-62)

Regarding claim 5 and 17, Medasani further discloses extracting a distribution around a highest peak for the sub-region having the highest log-likelihood value and utilizing the distribution around the highest peak as a mean for a Kalman filter (see at least Col. 8 lines 22-40).




Claims 11, 14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 8,537,338 B1 (“Medasani”) in view of US 2008/0114721 A1 (“Jones”) in further view of US 9,081,385 B1 (“Ferguson”).

Regarding claims 11 and 19, Medasani in view of Jones is not explicit on notifying a driver or performing a driving maneuver, however,
	Ferguson discloses lane boundary detection using images that determines a sub-region of the plurality of sub-regions of the prior map having a highest log-likelihood value; estimating a location of a vehicle that corresponds to the sub-region of the prior map having the highest log-likelihood value (see at least Col. 16 lines 13-33); and 
(see at least Col. 17 lines 53-63).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Ferguson with the system disclosed by Medasani in view of Jones in order to provide program instructions to adjust translational velocity, or rotational velocity, or both, of the vehicle such that the vehicle may adhere to the estimated lane boundary (Ferguson, Col. 19 lines 35-43).

Regarding claim 14, Medasani in view of Jones is not explicit on receiving LIDAR sensor data from a vehicle, however,
Ferguson discloses receiving the sensor data from a LIDAR sensor of a vehicle (see at least Col. 11 lines 44-60); 
receiving location data from a global positioning system of the vehicle (see at least Col. 17 lines 53-63).
d It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Ferguson with the system disclosed by Medasani in view of Jones in order to provide program instructions to adjust translational velocity, or rotational velocity, or both, of the vehicle such that the vehicle may adhere to the estimated lane boundary (Ferguson, Col. 19 lines 35-43).





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATHEW FRANKLIN GORDON whose telephone number is (408)918-7612.  The examiner can normally be reached on Monday - Friday, 7:00 - 5:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272 - 7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATHEW FRANKLIN GORDON/Examiner, Art Unit 3665